                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

LAMONT R. REED,                            )
                                           )
                     Petitioner,           )                   8:19CV448
                                           )
              v.                           )
                                           )
SCOTT FRAKES, Director of the              )                    ORDER
Nebraska Dept. of Corr. Svcs.,             )
                                           )
                     Respondent.           )
                                           )


       This matter is before the court on its own motion. Petitioner filed a Petition for
Writ of Habeas Corpus (Filing No. 1) on October 11, 2019. However, Petitioner failed
to include the $5.00 filing fee. Petitioner has the choice of either submitting the $5.00
fee to the clerk’s office or submitting a request to proceed in forma pauperis. If
Petitioner chooses to do the latter, the enclosed pauper’s forms should be completed
and returned to this court. Failure to take either action within 30 days will result in the
court dismissing this case without further notice to Petitioner.

       IT IS THEREFORE ORDERED that:

       1.     Petitioner is directed to submit the $5.00 fee to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Petitioner the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.      The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: November 14, 2019: Check for MIFP
or payment.

      DATED this 15th day of October, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge




                                        2
